Honorable 0. J. 5. Ellingson
    General Manager
    Texas Prison System
    Huntsville, Texas
    Dear Sir:         Supplement to
                      Opinion No. 0-1100-A
                      Re: Is Comptroller of ,Publ,icAccounts
                           authorized to approve for payment
                           the claim for premium on an insur-
                           ance policy out of appropriation
                           made to Texas Prison System to pay
                           'liability insurance premium" when
                           the policy is for both casualty and
                           liability insurance?
             'Your letter of December 18, 1939, returning to this
    department the amended pollcg issued by the Hartford Steam
    Boiler Inspection and Insurance Company, policy No. 21479,
    dated May 23, 1939, received.
              We have agaln carefully examined this policy,and
    reviewed again our opinion No. o-1100, approved July 26,,
    1939. We note that Sections 1 and 2 of the policy have been
    entirely eliminated. Sections 3 and 4 of the policy only
    obligate the company to pay such sum or sums as the assured
    may be liable for. Under the well-settled principle of law
    the State of Texas is not liable for any damage that may be
    suffered by anyone covered by any of the provisions of the
    policy; and, therefore, no protection will be afforded the
    State by said sections 3 and 4. You would, therefore, be
    paying for something that would not be of any value to the
    State.
              In the absende of statutory authority the Prison
    Board is not authorized to pay for the insurance protection
    provided for in the policy submitted. Article 61662~10,
    R. C. S., does authorize the Prlson Board to take liability
    insuranc.eon automobiles, and this is manifestly the lia-
    bility insurance referred to in the appropriation bill.
              We understand from you that it is very important
    the boilers belonging to the penitentiary system:be inspected
    at regular intervals by competent boiler inspectors. We call

-
Honorable 0. J. S. Ellingson, page 2           0-1100-A


attention to the fact that the Labor Commissioner of Texas
is charged with the responsibility of having all boilers in
Texas inspected at certain times or intervals, and we know
of no reason why thnt department should not properly inspect
the State boi,.lers
                  in the same manner that boilers of all
private individuals are inspected.
          You are advised that it is our opinion that the
premium on the policy under conslderatfon may not be legally
paid from the current approprlatlon made to the Texas Prison
System to pay "liability fnsurance premium," and that we
have.no reason to change the vFews expressed by us in opinion
No. o-1100, by reason of the changes made in the policy.
          We are returning to you herewith the policy which
you sent for our inspection.
                              Yours very truly
                            ATTORNEY GEWERAL OF TEXAS


                              By s/Gee. W. Barcus
                                   Geo. W. Barcus
                                        AssIstant
GWB-GO-WC
Enclosure

APPROVED FEB 1, 1940
s/Gerald C. Mann
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB Chairman